Case 2:20-cv-00285-SPC-NPM Document 46 Filed 10/08/20 Page 1 of 2 PageID 4402




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

MICHELLE BOEHRINGER,

               Plaintiff,

v.                                                    Case No.: 2:20-cv-285-FtM-38NPM

C R BARD INCORPORATED and
BARD PERIPHERAL VASCULAR
INCORPORATED,

               Defendants.
                                              /

                                            ORDER1

       Before the Court is the parties’ Joint Motion for Temporary Stay (Doc. 45).

The parties have reached a preliminary global settlement of all cases filed by

Plaintiff’s counsel that arise from the underlying multidistrict litigation. So the

parties seek a four-month stay to finalize their settlement. The Court exercises its

discretion and stays this case. See Clinton v. Jones, 520 U.S. 681, 706 (1997).

       Accordingly, it is now

       ORDERED:

       (1) The parties’ Joint Motion for Temporary Stay (Doc. 45) is GRANTED.

            All proceedings in this case are STAYED until February 5, 2021.




1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:20-cv-00285-SPC-NPM Document 46 Filed 10/08/20 Page 2 of 2 PageID 4403




      (2) The parties must FILE any dismissal papers on or before February

          5, 2021. Alternatively, if the outstanding issues remain, the parties

          must FILE a joint status report regarding settlement on or before

          February 5, 2021.

      (3) The Clerk is DIRECTED to add a stay flag on the docket.

      DONE and ORDERED in Fort Myers, Florida on October 8, 2020.




Copies: All Parties of Record




                                      2
